Citation Nr: 0407486	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
January 1967 rating decision that denied entitlement to 
service connection for arthritis of the cervical spine, on an 
accrued basis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, on an accrued basis.  

3.  Entitlement to service connection for depression, claimed 
as secondary to service-connected left shoulder disability, 
on an accrued basis.  

4.  Entitlement to an increased rating for left shoulder 
dislocations with abduction limitation, rated as 20 percent 
disabling, on an accrued basis.  




REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney-
at-Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from January 1962 to May 1966.  
He died in January 2001; the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the RO, 
which denied the benefits sought on appeal.  

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a cervical spine disorder, entitlement to 
service connection for depression, and entitlement to an 
increased rating for left shoulder dislocations with 
abduction limitation, all on an accrued basis, are REMANDED 
to the RO via the Appeals Management Center, in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part. 


FINDING OF FACT

The January 1967 rating decision that denied entitlement to 
service connection for arthritis of the cervical spine was 
consistent with governing law and supported by evidence then 
of record.  


CONCLUSION OF LAW

The January 1967 rating decision to deny service connection 
for arthritis of the cervical spine was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veterans Claims 
(Court) has held that insofar as CUE claims are not 
conventional appeals and are fundamentally different from any 
other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in the VCAA, codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), are not applicable to CUE claims.  Specifically, 
determinations as to the existence CUE are based on the facts 
of record at the time of the decision challenged, such that 
no further factual development would be appropriate.  See 
Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 
(Fed. Cir. 2001).  Nevertheless, the Board emphasizes that 
the veteran, during his lifetime, and the appellant pursuant 
to the instant appeal, have received notice as to the 
applicable law and regulations governing determinations as to 
CUE and have been afforded the opportunity to present 
arguments in support of the CUE claim.



II.  CUE (for accrued benefits purposes)

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  At the time of the veteran's death in January 
2001, he had a CUE claim pending at the RO for consideration; 
the veteran is survived by the appellant.  

The regulatory provisions extant in January 1967 with respect 
to establishing entitlement to service connection for a 
particular disability were essentially the same as they are 
today.  Specifically, in order to establish service 
connection for a claimed disability, facts must demonstrate 
that a disease or injury resulting in current disability was 
incurred in the active military service, or if pre-existing 
active service, was aggravated therein.  38 C.F.R. § 3.303 
(1966, 2003).  

When the RO renders an adverse decision, the claimant has the 
right to disagree with that decision by filing a notice of 
disagreement within one year from the date of mailing of 
notice of the decision.  Absent such appeal, the adverse 
decision becomes final.  38 U.S.C. § 4005(c) (1964); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1966) [38 U.S.C.A. § 
7105(b)(1) (West 2002); see also 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2003)].  

In this case, the veteran filed an original claim of 
entitlement to service connection for a left shoulder injury, 
with limited "neck" and back movement, received at the RO 
in December 1966, several months after service discharge.  
The RO provided the veteran with a VA examination later that 
month.  The VA examiner found no abnormality of the neck, 
noting that X-ray studies of the cervical spine were 
negative.  The RO considered the results of that examination 
in its January 1967 decision, along with service medical 
records that are negative for any cervical spine complaints, 
injury or diagnoses, including on examination at separation 
from service in May 1966.  The RO also considered a December 
1966 VA Certificate of Attending Physician, (Dr. S. S. B.), 
which includes the noted interpretation that X-rays of the 
cervical spine had revealed arthritic changes of the 4th and 
5th vertebra.  No actual X-rays are associated with the 
report.  The RO concluded that no current cervical spine 
disability was manifested and denied entitlement to service 
connection for arthritis of the cervical spine.  The RO sent 
notification to the veteran of the adverse decision by letter 
dated in February 1967.  He did not appeal and the decision 
became final.

The veteran, during his lifetime, claimed entitlement to 
revision of that decision based on CUE, based on the 
assertion that the private medical evidence diagnosed 
arthritis in the cervical spine.  The appellant continues 
that argument for accrued benefits purposes.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 3.104(a) 
(2003).  The Court has provided that if a claimant wishes to 
reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error ... that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error." Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

The Board concludes that there is no basis for revision of 
the January 1967 rating decision as the RO did not commit CUE 
in denying the service connection benefits sought by the 
veteran.  In sum, the record fails to show that either the 
correct facts, as they were known in January 1967 were not 
before the RO, or that a statutory or regulatory provision 
extant in January 1967 was incorrectly applied.  

The argument for revision appears to be solely that the RO 
failed to consider the December 1966 positive diagnosis of 
cervical spine "degenerative changes."  The Board notes 
that, contrary to statements made by the veteran and the 
appellant, the January 1967 RO explicitly considered the 
December 1966 X-ray interpretation of Dr. S. S. B.  The RO 
noted, however, that there was no "supporting evidence" to 
support Dr. S. S. B.'s interpretation and that the later VA 
examination X-ray studies-the only X-rays of record in 
January 1967, were negative for any cervical spine arthritis.  
In this way, the RO weighed the positive and negative 
evidence, finding that the weight of the evidence of record 
was against the claim on appeal.  Therefore, the appellant's 
argument, like the argument of her late spouse, amounts to no 
more than a disagreement with how the January 1967 RO weighed 
the positive and negative evidence many years ago.  The Court 
has long held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  See Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).  

Thus, the Board, having found no error of fact or application 
of law or regulation, can finds no "undebatable" error-no 
error, which had it not been made in January 1967, would have 
manifestly changed the outcome of the January 1967 rating 
decision.  


ORDER

The claim to revise the January 1967 RO rating decision on 
the basis of CUE, for accrued benefits purposes, is denied.  


REMAND

The appellant seeks to reopen the claim of entitlement to 
service connection for a cervical spine disorder and also 
seeks entitlement to service connection for depression and 
entitlement to an increased rating for left shoulder 
disability, all on an accrued basis.

The VCAA, and its implementing regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003) are 
applicable to the claims remanded herein.  The VCAA and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The record does not reflect that the RO complied with the 
notification or assistance requirements of the VCAA and the 
implementing regulations.  As such, remand for appropriate 
notification and development is indicated.

With respect to any indicated development, the Board notes 
that a determination as to entitlement to accrued benefits 
must be based on the "evidence of record" at the time of 
the veteran's death.  See 38 C.F.R. § 3.1000(a) (2003).  The 
term "evidence of record," however, includes records in 
VA's possession on or before the date of the veteran's death, 
even if such records were not physically located in the 
claims file at that time.  38 C.F.R. § 3.1000(d)(4) (2003).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

In the present case, the veteran's certificate of death 
indicates that he died on January [redacted], 2001, at Henry Ford 
Hospital.  At that time the RO had notice of the veteran's 
treatment at VA medical facilities; the veteran had 
specifically requested that copies of such be obtained for 
consideration in connection with his pending claims.  Thus, 
any additional VA treatment records dated up to January 2001 
may be considered even though they had not been associated 
with the veteran's claims file at the time of this death and 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) and Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); 
38 C.F.R. § 3.159 (c)(1).  

The Board also notes that in October 1999, in response to a 
notice and inquiry letter from the RO in connection with the 
service connection and rating claims filed by the veteran, 
the veteran submitted records to include several from Henry 
Ford Hospital and identified having received treatment at 
that facility.  He submitted a signed and dated release form 
with such documents; unfortunately such document did not 
contain the names of any particular physician or medical 
facility.  The RO does not appear to have followed up with 
the veteran concerning such release form.  The Board also 
notes that the veteran died before a scheduled personal 
hearing and scheduled VA examination could take place, and 
also notes that the veteran's death occurred prior to his 
having had a reasonable opportunity to respond to the RO's 
January 2001 letter requesting the appropriate identification 
and release of private records.  It appears, therefore, that 
RO action to obtain the identified private records was 
curtailed only by reason of the veteran's untimely death.  
Thus, based on these particular facts, the Board finds it 
would be useful to obtain available records of ongoing 
treatment at Henry Ford Hospital up to the date of the 
veteran's death for review in connection with the appellant's 
accrued benefits claims.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the appellant 
and her attorney and provide written 
notice of the provisions of VCAA as 
applicable to the claims remanded herein.  
The appellant should be specifically 
advised that the type of evidence that 
may be considered in accrued benefits 
claims is limited to that "of record" 
at the time of the veteran's death and 
that VA will obtain any VA records 
considered to have been constructively in 
VA's possession at the date of the 
veteran's death.  The appellant and her 
attorney should be provided an adequate 
time in which to respond to the VCAA 
notice.  

2.  The RO should request and obtain 
copies of treatment records from Henry 
Ford Hospital, dated from approximately 
May 2000 to January [redacted], 2001.

3.  The RO should obtain records from the 
Detroit, Michigan VA Medical Center dated 
from approximately April 2000 through 
January [redacted], 2001.  

4.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority to include 
statutory and regulatory limitations as 
to the evidence that may be considered in 
accrued benefits claims.  

5.  Thereafter, the RO should 
readjudicate the claims of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for a cervical spine 
disorder, on an accrued basis; 
entitlement to service connection for 
depression, claimed as secondary to 
service-connected left shoulder 
disability, on an accrued basis; and, 
entitlement to an increased rating for 
left shoulder dislocations with abduction 
limitation, rated as 20 percent 
disabling, on an accrued basis.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction she and 
her attorney should be provided a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded, 
although the Board is limited in the review of evidence by 
law and regulations pertinent to accrued benefits claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment at the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



